UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1941



LUKE DELULLO, a minor by his parents and next
friends, Cindy and Daniel DeLullo; CINDY A.
DELULLO; DANIEL DELULLO,

                                          Plaintiffs - Appellants,

          versus


JEFFERSON COUNTY BOARD OF EDUCATION; B. JUDSON
ROMINE, officially, Superintendent, Jefferson
County Public Schools,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-97-8-3)


Submitted:   May 28, 1999             Decided:   September 23, 1999


Before NIEMEYER and MOTZ, Circuit Judges, and HALL,* Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.




     *
      Senior Judge Hall was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Luke DeLullo, Cindy A. Delullo, Daniel Delullo, Appellants Pro Se.
Nancy W. Brown, STEPTOE & JOHNSON, Clarksburg, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Luke DeLullo, Cindy A. DeLullo, and Daniel DeLullo appeal the

district court’s order granting summary judgment to the defendants

in this action brought pursuant to the Individuals with Disabili-

ties Education Act, 20 U.S.C.A. § 1400 et seq. (West 1990 & Supp.

1999).   The plaintiffs sought Luke’s placement in a private school

at public expense.   We have reviewed the record and the district

court’s opinion and find no reversible error.   See Florence County

Sch. Dist. Four v. Carter, 510 U.S. 7, 15 (1993); Hall v. Vance

County Bd. of Educ., 774 F.2d 629, 635 (4th Cir. 1985).   According-

ly, we affirm on the reasoning of the district court.     See DeLullo

v. Jefferson County Bd. of Educ., No. CA-97-8-3 (N.D.W. Va. May 21,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED



                                 2